Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
                                                              FILED
                                                           Feb 26 2013, 8:55 am
of establishing the defense of res
judicata, collateral estoppel, or the law                         CLERK
of the case.                                                    of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                          ATTORNEY FOR APPELLEE:

ANDREA R. TREVINO                                THOMAS W. EARHART
Beckman Lawson, LLP                              Reed & Earhart Attorneys at Law, P.C.
Fort Wayne, Indiana                              Warsaw, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE: THE PATERNITY OF J.P.,                    )
                                                 )
J.H.,                                            )
                                                 )
        Appellant- Respondent,                   )
                                                 )
               vs.                               )    No. 43A03-1206-JP-300
                                                 )
P.P.,                                            )
                                                 )
        Appellee-Petitioner.                     )


                     APPEAL FROM THE KOSCIUSKO SUPERIOR COURT
                            The Honorable Duane G. Huffer, Judge
                               Cause No. 43D01-0107-JP-182


                                      February 26, 2013

                MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                          Case Summary

        J.H. (“Father”) appeals the custody arrangement imposed by the trial court

following his motion to modify custody. We remand.

                                                Issues

        Father raises two issues, which we restate as:

                I.      whether the trial court’s decision regarding the custody
                        arrangement is clearly erroneous; and

                II.     whether the trial court erred by not ruling on his
                        contempt petitions.

                                                Facts1

        Father, who lives in South Bend, and P.P. (“Mother”), who lives in Warsaw, are

the parents of J.P., who was born on June 15, 2001. In 2002, paternity was established,

Mother was awarded custody of J.P., and Father was awarded parenting time. In 2006,

Mother filed a motion to modify support and to determine child support arrearages. After

the filing, the relationship between Mother and Father became contentious. At one point,

Father threatened “to put a bullet through Mother’s head,” and Mother obtained a

protective order against Father. App. p. 150. Following a hearing, Father’s arrearage

was determined to be $177.50, and the trial court suggested that Mother and Father

participate in counseling.

        At an initial meeting with a counselor, Father admitted that he had made the threat

to Mother and “started crying and informed the counselor that he wouldn’t hurt his


1
    In her brief, Mother requests that a 2006 letter written by Father’s girlfriend to the trial court be
stricken. Because this letter is not relevant to our decision on appeal, we deny Mother’s request.
                                                   2
child’s Mother and then stated that he would not attend any additional appointments and

left the session.” Id. Mother then requested and received an escort to her car, and Father

was in the parking lot in his vehicle when Mother was escorted to her car.

      In September 2006, Mother filed a motion to modify parenting time. After a

November hearing, the court ordered Mother and Father to undergo psychological

examinations and awarded Father additional parenting time to make up for parenting time

withheld by Mother. The examinations were performed, and reports were filed with the

trial court. Also in November 2006, Father was arrested for invasion of privacy after he

called Mother’s cell phone. That charge was later dismissed.

      During 2007 and most of 2008, Father exercised parenting time without incident.

In November 2008, Mother took J.P. to Parkview Behavioral Health in Fort Wayne

complaining that J.P. wanted to stab herself with scissors. All of the intake information

was given by Mother. J.P. was diagnosed with depressive disorder, and Mother informed

Father of J.P.’s hospitalization the next day. Upset regarding the hospitalization, Father

went to the hospital and demanded to know why J.P. was being treated. Father was

described as offensive, argumentative, and very rude, and was escorted from the hospital.

      After J.P.’s release from the hospital, Father attempted to arrange parenting time

for the Thanksgiving holiday, but Mother informed Father that she had made other plans

for J.P. and did not allow Father to exercise his parenting time.        During Father’s

parenting time over the Christmas holiday, J.P. had an argument with a friend. J.P., upset

about the argument, called Mother crying. Mother responded by calling the South Bend



                                            3
Police, who conducted a welfare check at Father’s home. The police told Mother not to

pick J.P. up from Father’s house.

       Over Christmas 2009, Father, Father’s girlfriend, and J.P. traveled to Colorado for

a ski trip. On the return trip, Mother called Father, who was in Iowa, demanding to know

the time of their arrival in Indiana. Over Christmas 2010, Father, his girlfriend, and J.P.

again traveled to Colorado for a ski vacation. Following their return, Mother began

denying Father parenting time.

       On February 1, 2011, Father filed a contempt petition based on Mother’s refusal to

allow parenting time. On March 4, 2011, Mother and Father stipulated that Father would

not have contact with J.P. until approved by a therapist.       Mother and Father were

eventually referred to therapist Gayle Bevill-DaDa. Between March 10, 2011, and April

8, 2011, all of the information given to Bevill-DaDa regarding Father was provided by

Mother. Based on the information she had received from Mother, Bevill-DaDa thought

Father was a very dangerous person. When Bevill-DaDa first met with Father, she made

arrangements to have male staff present because she was fearful of Father. During the

meeting, Bevill-DaDa determined that Father was not as Mother had described and

questioned whether the situation could involve parent alienation syndrome initiated by

Mother.

       On May 3, 2011, Father forwarded an email to all of his friends, including Mother,

about the capture of Osama Bin Laden. The email included a picture of Bin Laden with a

bullet hole through his eye and the statement, “‘Subject: Bin Laden Warning!!! Very



                                            4
graphic, but proof.’ ‘Remember, he was shot with two bullets above the left eye!! Looks

real to me.’” Id. at 154.

       On May 13, 2011, Bevill-DaDa coordinated a visit between J.P. and Father, which

went well. Shortly after that visit, on May 19, 2011, Mother reported to the Department

of Child Services (“DCS”) that J.P. had been sexually abused by Father. DCS did not

substantiate these allegations and encouraged J.P. to be evaluated by a therapist. Instead

of involving Bevill-DaDa, Mother took J.P. to another therapist.

       On June 3, 2011, Father filed a motion for emergency custody, a contempt petition

based on Mother’s cancellation of an appointment with Bevill-DaDa, a motion to modify

child support, and a motion for psychological evaluation. On June 6, 2011, Father filed a

motion to continue counseling.

       On June 10, 2011, Mother met with Bevill-DaDa, who had been informed of the

sexual abuse allegations and who was concerned about the timing of the allegations.

After several meetings with J.P. and Mother, Bevill-DaDa was unable to substantiate the

allegations.

       On July 18, 2011, the parties entered into a stipulation, agreeing to place J.P. with

her paternal grandparents in South Bend for a four-week period. The parties agreed not

to have any direct or indirect contact with J.P. except for counseling sessions. Mother

and Father were permitted to talk to J.P. by phone.

       Prior to her placement with her grandparents, J.P. was melancholy and sullen.

After a short stay with her grandparents, J.P. was “bubbly and outgoing” and “had a

complete change in demeanor when removed from Mother’s care.” Id. at 155. J.P.’s fear

                                             5
of Father subsided within five days of not having contact with Mother. Bevill-DaDa

eventually determined that, when J.P. stated that Father yelled at her, he was actually

reprimanding and instructing her.

       On August 11, 2011, J.P. was placed with Mother’s relative so she could attend

the same school she had previously attended. At that time, Mother and Father were

permitted to communicate with J.P. by phone, were allowed visitation, and were ordered

to continue counseling with Bevill-DaDa. At one point, J.P. became homesick and

walked from her school to Mother’s house. Mother called her relative and, when the

relative arrived, Mother and J.P. were crying. The relative contacted Bevill-DaDa, who

spoke with J.P., and J.P. returned to the relative’s house.

       During an August 2011 counseling session, Mother became “hysterical” and was

observed in the waiting room “in a fetal position, on the floor, crying.” Id. at 155.

During another session with Father and Mother, Bevill-DaDa discovered that Father was

secretly recording the session without Mother’s or Bevill-DaDa’s permission. Father

apologized to Mother at the next session. Despite his requests, Mother has not given

Father school-related information.

       After a November 2, 2011 hearing, J.P. was returned to Mother’s custody, Father

was given parenting time, and the parties were ordered to continue therapy with Bevill-

DaDa. Father, his girlfriend, and J.P. again went to Colorado over Christmas 2011.

Upon J.P.’s return, Mother took her to a doctor for ADD testing because J.P.’s teacher

was purportedly concerned about J.P.’s attention. Mother did not inform Father or

Bevill-DaDa of the teacher’s concern or the doctor’s appointment. Mother informed the

                                              6
doctor that J.P. was having a lot of emotional problems at school and at home, that she

was very depressed, and that she wanted to stay with Mother. The doctor questioned

whether J.P. had ADD but diagnosed her with depression and referred her to another

therapist. This doctor’s report was not forwarded to Bevill-DaDa.

       After Christmas break, the progress Mother, Father, and J.P. had been making

began to regress. In March 2012, as things became worse, Mother received a voicemail

from Father in which he stated that, if she refused to let him see J.P., “it would go down

in history.” Id. at 158. Father ended the message by saying, “‘Say hi to your mommy.’”

Id. Mother perceived this as threatening because her mother is deceased.

       Another evidentiary hearing was conducted on April 10, 2012.            Bevill-DaDa

testified that it was in J.P.’s best interests that Father be awarded custody because Father

has been more appropriate with teaching J.P. coping skills and values. On May 31, 2012,

the trial court issued a fourteen-page order, which included detailed findings regarding

the strained relationship between Mother and Father and Bevill-DaDa’s assessment of the

family dynamics. For example, the trial court found:

              54.    Therapist Gayle Bevill-Dada is of the professional
              opinion that Father can be the best parent. Mother cannot
              cope, cannot manage Child’s behaviors as to values, ethics
              and manners. There is no direction by Mother to [J.P.] if
              [J.P.] would remain with Mother. It would not be in [J.P.’s]
              best interest because past conduct of Mother is the best
              indication of conduct in the future. Neither Mother nor
              Father can overcome issues for the sake of the child;
              however, Father has encouraged Child-Mother relationship
              whereas Mother has discouraged Child-Father relationship.
              Therapist noted that [J.P.] did want to live with Mother;
              however, such is to be expected because that is what [J.P.] is
              used to. If [J.P.] remains with Mother, Child will continue to

                                             7
                 have fearfulness of Father. Further, that the Child is happy
                 and effervescent when not in Mother’s custody, but is sullen
                 and melancholy when in Mother’s custody.

                                            *****

                 61.    Mother had been hospitalized three (3) times for
                 mental health issues. Mother has attempted suicide, the last
                 attempt being in 1999. Mother regularly sees a psychiatrist.
                 Mother has an occasional panic attack; has mood disorder;
                 and is prescribed anti-anxiety medication.

                 62.   Father has been described and is found to be
                 overbearing, tenacious, arrogant, demanding and pushy.
                 Father does not have mental illness. Father does need
                 counseling, but will not accept that he needs counseling.

                 63.    Therapist Gayle Bevill-Dada was shown in open court
                 in April 2012 the picture of Osama Bin Laden with message
                 transmitted by Father to Mother by e-mail. Therapist was
                 surprised and shocked at same, which gave her pause.
                 Therapist was not made aware of the voicemail from Father
                 to Mother stating, in part, “Say hi to mommy.”

Id. at 158-59.

       The trial court concluded:

                        There has been a change in circumstances so
                 substantial and continuing as to affect the best interest of
                 [J.P.]. [J.P.] is torn between her parents. [J.P.] is a child,
                 parent and teacher.
                        Mother has communicated to [J.P.] Mother’s intense
                 dislike of Father. Mother has denied verbal communication
                 with [J.P.] concerning Father, but Mother is quite capable by
                 her expression and body language of communicating her
                 feelings to [J.P.]. Mother has intentionally withheld visitation
                 of [J.P.] from Father. Mother has abused her position of trust
                 with [J.P.] by her conduct in suggesting child molestation by
                 Father of [J.P.]. Mother has disobeyed this Court’s Order as
                 to visitation and of keeping Father informed of all reports
                 from school.


                                                8
                       The Court gives great weight to the testimony of Gayle
                Bevill-Dada. If [J.P.] remains in the sole custody of Mother,
                it would be adverse to [J.P.’s] development and well-being.
                       The Court, however, determines that Gayle Bevill-
                Dada has not given adequate consideration to the horrible
                threats made by Father to Mother over several years. Father’s
                threats to Mother have greatly harmed Mother’s well-being
                and ultimately, [J.P.’s] well-being.
                       If such a choice could be made, the choice would be
                that neither Mother nor Father would rear [J.P.] because of
                Mother and Father’s horrible conduct. There is no de facto
                guardian of [J.P.], however. Mother and Father brought [J.P.]
                into the world. [J.P.] will either be the worst of both or the
                best of both.
                       In order to strive for the best interest of [J.P.] so that
                she may possibly be a well-rounded, healthy individual,
                custody of [J.P.] should be divided between Mother and
                Father in approximately six (6) consecutive months per year.

Id. at 159-60. The trial court’s order included details regarding the custody and visitation

arrangements2 and child support. The trial court ordered each party to pay his or her own

attorney fees and did not specifically address Father’s contempt petitions. Father now

appeals.

                                                 Analysis

                                                I. Custody

        Father argues that the trial court’s decision awarding both parents split custody is

clearly erroneous. It appears that the trial court entered its findings and conclusions sua

sponte. Under the circumstances, special findings entered by the trial court sua sponte


2
   The trial court ordered that Father shall have custody from June through December and that Mother
shall have custody January into June. The trial court specified that, while J.P. is not in his or her custody,
Mother and Father shall have parenting time pursuant to the Indiana Parenting Time Guidelines. Neither
party makes a specific argument regarding the practicality of this arrangement or the desirability of J.P.
attending school in South Bend for half the year and in Warsaw for the other half of the year.


                                                      9
control only as to the issues they cover. Harrison v. Thomas, 761 N.E.2d 816, 819 (Ind.

2002). “As to issues on which the trial court has not made findings, or on which the

findings are inadequate, we treat the judgment as a general one and we examine the

record and affirm the judgment if it can be sustained upon any legal theory the evidence

supports.” Id. As to the findings the trial court did make, we first must determine

whether the evidence supports the findings and then whether those findings support the

trial court’s conclusions.    Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997).

Findings will only be set aside if they are clearly erroneous, which occurs only when the

record contains no facts to support them either directly or by inference or if the trial court

applies the wrong legal standard to properly found facts. Id. “In order to determine that

a finding or conclusion is clearly erroneous, an appellate court’s review of the evidence

must leave it with the firm conviction that a mistake has been made.” Id.

       We neither reweigh the evidence nor reassess witness credibility, and we view the

evidence most favorably to the judgment. Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011).

“Appellate deference to the determinations of our trial court judges, especially in

domestic relations matters, is warranted because of their unique, direct interactions with

the parties face-to-face, often over an extended period of time.” Id. “Thus enabled to

assess credibility and character through both factual testimony and intuitive discernment,

our trial judges are in a superior position to ascertain information and apply common

sense, particularly in the determination of the best interests of the involved children.” Id.

       Bevill-DaDa testified that it was in J.P.’s best interests to live with Father

permanently. Although the trial court gave great weight to Bevill-DaDa’s testimony, it

                                             10
concluded that Bevill-DaDa had not given adequate weight to the threats Father had

made to Mother over the years.3 Father takes issue with the trial court’s findings and

conclusions about the purported threats. He argues that the findings are not accurate and

should not be a basis for undermining Bevill-DaDa’s recommendation and awarding split

custody, as opposed to full custody, to Father. Mother responds by asserting that Father

is asking us to reweigh the evidence and that the record is replete with examples of

Father’s misconduct, misbehavior, and threats.

         Although we are not permitted the reweigh the evidence, we cannot overlook the

fact that the trial court’s finding does not accurately reflect the evidence. The trial court

found:

                63.    Therapist Gayle Bevill-Dada was shown in open court
                in April 2012 the picture of Osama Bin Laden with message
                transmitted by Father to Mother by e-mail. Therapist was
                surprised and shocked at same, which gave her pause.
                Therapist was not made aware of the voicemail from Father
                to Mother stating, in part, “Say hi to mommy.”

App. p. 159.

         Regarding the email, Father testified that he had received the email and forwarded

it to all of his friends, including Mother, without adding any message. Moreover, when

the trial court questioned Bevill-DaDa about the email, the trial court stated, “Now that

gives me pause.” and she responded, “Mmmm, yes, I understand.” Tr. p. 400. She went

on to testify, “I understand why you would be concerned, I’m concerned about this. I


3
   To the extent Father argues that the evidence does not support the trial court’s conclusion that the
threats ultimately harmed J.P.’s well-being, we believe it can reasonably be inferred that the harm caused
to Mother by Father’s conduct negatively impacted J.P.
                                                   11
think it’s very inappropriate.” Id. The trial court continued to question Bevill-DaDa as

to whether the email gives her pause regarding her custody recommendation.              She

reiterated that it was inappropriate and cause for concern but explained that people make

statements out of frustration and that Father “has a very difficult personality” and can get

“fighting mad when somebody tries to keep him from his daughter.”                Id. at 403.

However, at no point during the trial court’s questioning did Bevill-DaDa change her

recommendation that Father be awarded custody. Ultimately, based on our review of the

record, we are concerned that this finding does not accurately reflect Bevill-DaDa’s

testimony regarding the email.

       This concern is heightened by the fact that the last part of this finding—that

Bevill-DaDa was not made aware of the voicemail from Father to Mother—is contrary to

the evidence. At the hearing, Bevill-DaDa testified about Mother’s tendency to portray

Father as a sociopath and discussed the voicemail. Bevill-DaDa stated:

              Even more recently within the last two months there was a
              phone call from [Mother] that [Father] had threatened her life
              again, and I said what, what happened? She said that he said
              you need to say – you’d better say hi to your mommy. When
              I asked [Father] in session about that, he looked at me as if
              I’d lost my mind. He was totally taken aback from that. He
              had no idea what I was talking about. No idea. And I believe
              that was a genuine response. It was like a – what? He had no
              idea. So the projection that [Father] is this horrible monster I
              don’t think is accurate.

Id. at 385. Even if Mother accurately perceived the voicemail as threatening, it is clear

that, contrary to the trial court’s finding, Bevill-DaDa was made aware of the voicemail




                                            12
and even addressed the issue with Mother and Father and that she nonetheless

recommended that Father have custody of J.P.

       Certainly, the trial court was free to determine that Bevill-DaDa had not given

adequate consideration to Father’s threats. However, because of the great weight the trial

court gave to Bevill-Dada’s testimony overall, which presumably included her

recommendation that Father be awarded custody of J.P., and the inaccuracies in the

finding regarding the threats, we remand for the trial court to reconsider Bevill-DaDa’s

testimony regarding the threats and to determine whether Bevill-DaDa gave them

adequate consideration. If the trial court revises its conclusions regarding Bevill-DaDa’s

assessment of the threats, the trial court should determine the impact, if any, of its revised

conclusion on its decision to split custody between Mother and Father.

                                       II. Contempt

       On January 29, 2011, Father filed a motion for contempt based on Mother’s failure

to allow parenting time and, on June 3, 2011, Father filed another motion for contempt

based on Mother’s cancellation of counseling appointments with Bevill-DaDa. In its

order the trial court concluded, “Mother has disobeyed this Court’s Order as to visitation

and of keeping Father informed of all reports from school.” App. p. 160. The trial

court’s order, however, does not otherwise address the issue of contempt.

       “A party that is willfully disobedient to a court’s order may be held in contempt

of court.” Witt v. Jay Petroleum, Inc., 964 N.E.2d 198, 202 (Ind. 2012). It is soundly

within the discretion of the trial court to determine whether a party is in contempt. Id. “It

lies within the inherent power of the trial court to fashion an appropriate punishment for

                                             13
the disobedience of its order.” MacIntosh v. MacIntosh, 749 N.E.2d 626, 631 (Ind. Ct.

App. 2001), trans. denied. “Sanctions in a civil contempt proceeding may seek both to

coerce behavior and to compensate an aggrieved party.” Id.

        Mother contends that the issues raised by Father in the contempt motions were

dealt with in the March 2011 and July 2011 stipulations. Although the stipulations did

address the issues of visitation and counseling prospectively, they did not address

Mother’s alleged disregard of the trial court’s orders. Because the issue of contempt was

not expressly resolved by the trial court, we remand with instructions to consider Father’s

contempt motions and rule on them accordingly.4

                                              Conclusion

        Because it is not clear the extent to which the inaccuracies shown in finding 63

affected the trial court’s conclusion regarding Bevill-DaDa’s consideration of Father’s

threats, we remand for the reconsideration of the evidence as it relates to Bevill-DaDa’s

assessment and knowledge of the threats. We also remand for resolution of Father’s

contempt petitions.

        Remanded.

BAKER, J., and RILEY, J., concur.




4
  To the extent Father asks us to enter a finding of contempt, trial courts possess unique knowledge of the
parties before them and are in the best position to determine how to maintain their authority, justice, and
dignity and whether a party’s disobedience of the order was done willfully. See Witt v. Jay Petroleum,
Inc., 964 N.E.2d 198, 203 (Ind. 2012). To the extent Father summarily asks us to award appellate
attorney fees, this request is not supported with cogent argument and citation to legal authority and is
waived. See Ind. App. R. 48(A)(8)(a).
                                                    14